Title: To Alexander Hamilton from Thomas Parker, 1 June 1799
From: Parker, Thomas
To: Hamilton, Alexander


          
            Sir,
            Winchester 1st of June 1799
          
          It is a matter of doubt whether an officer can with propriety enlist an apprentice without the consent of his master
          as I forsee there will  be many disputes on this Subject I will thank you for your opinion & Instructions
          I am anctious to have the Vacancies filled as soon as possable particularly as Capt Washington is left without a Subaltern
          If a Sufficient number of Candidates have not presented themselves I Beg leave to Recommend Mr Uriah Blue of Berkly & Mr Robert Bell of Frederick to fill two of them as I Believe they would both make good officers.
          If a Surgeon Is not to be Immediately appointed to the Regiment; Doctor Daniel Conrad a Verry Eminent Phicesian who has heretofore attended the Troops Stationed at this place Begs that the Secretary of war may be Informed that untill the appointment Takes place he had Rather do the duty at a Stipalated price. He is willing to undertake it for the pay of a Surgeon without Rations & to have a Reasonable allowance made him for his medicines. This I think woud be much cheaper than the plan heretofore adopted. his Brother is well Recommended as Surgeon to the Regiment when one shall be appointed
          with the Highest Respect I have the honor to be Sir your Verry Obd Servt
          
            Thomas Parker
          
        